PER CURIAM.
We find that it was not an abuse of discretion for the trial court to set aside the mortgage foreclosure sale. See Maule Industries, Inc. v. Seminole Rock & Sand Co., 91 So.2d 307 (Fla.1956); Surratt v. Fleming, 322 So.2d 39 (Fla. 1st DCA 1975), cert. denied, 336 So.2d 600 (Fla.1976); Rosen v. Hunter, 224 So.2d 371 (Fla. 3d DCA 1969).
Because it is not ripe for judicial review, ■ we do not address the attorney’s fee issue raised in appellee’s cross appeal. See City of Tampa v. Fein, 438 So.2d 442 (Fla. 1st DCA 1983), receded from on other grounds, Crittenden Orange Blossom Fruit v. Stone, 492 So.2d 1106 (Fla. 1st DCA 1986).
AFFIRMED.
SMITH, NIMMONS and ALLEN, JJ., concur.